 


 HR 6982 ENR: To designate the facility of the United States Postal Service located at 210 South Ellsworth Avenue in San Mateo, California, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6982 
 
AN ACT 
To designate the facility of the United States Postal Service located at 210 South Ellsworth Avenue in San Mateo, California, as the Leo J. Ryan Post Office Building. 
 
 
1.Leo J. Ryan Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 210 South Ellsworth Avenue in San Mateo, California, shall be known and designated as the Leo J. Ryan Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Leo J. Ryan Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
